Citation Nr: 1760866	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  11-28 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to October 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2015.

In January 2016, the Board reopened and remanded the claim of service connection for a left knee disability.  At that time, the Board also granted service connection for lumbar spine, cervical spine and left lower extremity disabilities.  

Additional evidence has been associated with the claims file since the issuance of the most recent supplement statement of the case adjudicating this claim in September 2016.   The evidence is either not relevant to the claim or redundant of evidence that was of record prior to September 2016.  Remand for RO consideration is not warranted.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran's current left knee arthritis is not related to his in-service left knee injury.


CONCLUSION OF LAW

The criteria for service connection for left knee disability have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309(a).  Additionally, service connection can be established by sufficient evidence of a continuity of symptomatology between current disability and military service.  38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as arthritis).

Analysis

The Veteran is claiming service connection for his left knee that was injured during basic training in 1962.

The Veteran currently has "[t]ricompartmental osteoarthritis with mild medial and lateral joint space narrowing."  VA treatment records also noted osteoarthritis of the knee.  Therefore, the current disability element of service connection has been met.

The in-service injury element has also been met.  An April 1962 service treatment record (STR) shows swelling, tenderness, and moderate effusion without instability of the left knee with pain when pressure is applied to the meniscus.  The knee was placed in a cylinder cast, and the Veteran was allowed to return for his boot camp graduation, after which he was to be admitted to the hospital.  X-rays were negative.

Later in April 1962, a STR notes tenderness over the lateral aspect of the left knee with moderate swelling.  Flexion was to 145 degrees.  Ligaments were intact, and there were no meniscus signs.  The cylinder cast was removed after two and a half week, at which time the Veteran was started on whirlpool and active range of motion exercises.  When the knee loosened up, the Veteran was placed on passive resistance exercises.  At the time the record was written, the Veteran was "able to set his quads satisfactorily with full range of motion in the knee" as well as "walk and run without significant pain or limp."  

The Veteran, having spent five weeks in treatment, was discharged in late May 1962.  At that time there is a physical profile with the acronym "PULHES."  Underneath the "L," which the Board understands indicates the legs or lower extremities; there is a "2."  Underneath this, there is a "Physical Category" section with letters A, B, C, and E.  There is a check underneath letter "B."  As stated by the Veteran, this indicates that the Veteran had a medical condition in the legs, presumably the left knee, that may require some activity limitations.

Consistent with these records, at the Board hearing the Veteran states that during basic training his left knee swelled up when jumping into a ditch.  The Veteran spent five weeks in a naval hospital.

In a report of medical history at the time of the Veteran's separation from service, the Veteran noted having had leg cramps.  On the associated report of medical examination, no defect in the left knee is noted.

Again, the Board notes that the in-service injury element has been met.  VA is aware that the Veteran was injured during service.  However, compensation is only available if a currently diagnosed condition is related to the in-service injury.  Thus, even though the first two elements have been met, the Board must still determine whether the Veteran's left knee arthritis is related to service.  The most persuasive evidence of record demonstrates that it is not and the Board will deny the claim.

In 1970, the Veteran filed a service connection claim for left knee disability, which was ultimately denied.  In conjunction with the claim, in December 1970, the Veteran stated, "I have had much pain in this knee constantly since discharge from the Marine Corps 10-8-66."  A January 1971 x-ray showed no evidence of bone or joint abnormality in the left knee.  An August 1971 VA examination revealed that the left knee was normal in appearance and range of motion with all ligaments intact and taut.  Further, there was no joint line tenderness or evidence of atrophy in the quadriceps.   The Spring and McMurray signs were also absent.

In conjunction with the pending claim, the Veteran was afforded a VA examination in July 2011.  The examiner noted that the Veteran's current arthritis diagnosis as well as an in-service left knee sprain, which had "resolved."  The examiner then opined that the Veteran's current left knee disability was less likely than not proximately due to or the result of the in-service injury.  In explaining his opinion, the examiner stated:

The left knee injury resolved after the initial treatment and no further mention is made of problems with the knee itself.  The xrays show arthritis but the [V]eteran denies symptoms related to the knee arthritis.  The 45 year interval between the initial injury and the current arthritis would make it less likely than not that the current arthritis is related to the injury that occurred in service.

This rationale is inadequate because the examiner did not consider the Veteran's December 1970 report of a continuation of symptomatology since service.  Further, after the opinion was obtained, the Veteran stated in a July 2015 hearing before the Board that he hurt his knee in service and VA "never fixed it."  He also acknowledged that he has not had to "really seek treatment for that knee."

As a result, the Board obtained an expert medical opinion from the Veterans Health Administration (VHA) in July 2017.  The opinion is authored by an orthopedic surgeon.  The Board asked the orthopedist to opine as to whether the Veteran's left knee arthritis was related to service.  Additionally, noting that the Veteran was already service connected for left lower extremity radiculopathy related to service-connected degenerative disc disease of the thoracolumbar spine, the Board asked whether the Veteran's left knee arthritis was distinct from his left leg radiculopathy disability. 

Although the July 2016 orthopedist was unable to say whether the Veteran's left knee arthritis was distinct from his left knee radiculopathy, the Board will assume that it is for the purpose of the claim, as it appears that this is an implicit assumption in the orthopedist's opinion.  If it is not distinct, then service connection would not be warranted as it would have already been granted.

The orthopedist, after noting the Veteran's reports regarding continuity of symptomatology, opined that his left knee arthritis was less likely than not related to service.  Specifically, the orthopedist noted that the 2011 x-ray showed good maintenance of joint spaces with some medial compartmental narrowing, slightly worse on the right than the left.  Given the minimal narrowing seen bilaterally, the orthopedist opined that the knee arthritis itself is not the result of the in-service injury.  Additionally, the orthopedist noted the Veteran did not seek treatment for this condition until after service.

After weighing the evidence of record, the Board finds the orthopedist's opinion to be the most persuasive evidence of record regarding the relationship between the left knee arthritis and the in-service injury.  The orthopedist was aware of the Veteran's complaints of pain after service.  However, after examining recent x-rays, which demonstrate the nature of the Veteran's arthritis as being minimal, bilateral, and slightly worse on the knee not injured during service, the orthopedist concluded that there was not a relationship between the left knee arthritis and service.  This is a very convincing and well-reasoned medical explanation of the arthritis.  This conclusion also seems consistent with the injury to the left knee not showing abnormal structure on x-ray during service.  

The Veteran did file a claim for his left knee only a few years after service and reported knee pain after service, which the Veteran is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, he is not medically competent to draw the connection between the two.  Given the orthopedist's well-reasoned opinion, the Board finds that, even after considering reports of left knee symptomatology after service, the diagnosed left knee disability is less likely than not related to service.

Additionally, the Board notes that the orthopedist noted that "limited available records."  However, there is no indication that the orthopedist failed to review the claims file, in which all relevant evidence is to have been associated, and the Board is not prepared to find to the contrary without some additional evidence of irregularity.  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  Rather, the Board interprets the orthopedist's comment to be directed at the rather sparse medical record between the Veteran's separation from service in the 1960s and recent years when the Veteran began treatment in the VA system.

Finally, the Board notes that the Veteran has stated that he did not seek medical treatment for his left knee because, had his 1970 claim been granted, the record would have been entirely different as the result of him seeking treatment for the left knee.  The Board finds this unconvincing, as the record demonstrates, via authorizations to release information to VA, treatment a various private clinicians for other conditions.  Rather, the Board finds, consistent with the Veteran's July 2015 testimony, that he did not ever have to seek treatment for the left knee.  Board Hearing Transcript at 14.  This rebuts the Veteran's statements as to continuity of symptomatology.

Having found the orthopedist's medical opinion to be the most persuasive evidence of record regarding the nexus element of the claim, the Board finds that the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for a left knee disability is not warranted.


ORDER

Service connection for left knee disability is denied.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


